DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Velcro”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner suggests changing “Velcro” to “VELCRO®, a type of hook-and-loop fastener”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein the coat body covers and protects an upper body and a part of a lower body of a wearer or covers a seat pad and a back support of a seat”.  This limitation reads as a method-of-use limitation, which actively recites its structure in relation to external objects (i.e. a wearer’s body, a seat pad, a back support, and a seat).  This is improper for a product claim.  Correction is required.  Examiner suggests “wherein the coat body is configured to cover and protect an upper body and a part of a lower body of a wearer or configured to cover a seat pad and a back support of a seat”.
Similarly, claim 1 further recites “wherein the hood covers and protects the wearer's head or is mounted on a headrest of the seat”.  This limitation is indefinite for the same reasons as above.  Correction is required.  Examiner suggests “wherein the hood is configured to cover and protect the wearer's head or is configured to be mounted on a headrest of the seat”.
Similarly, claim 1 further recites “wherein the folding part covers one area of the seat pad of the seat”.  This limitation is indefinite for the same reasons as above.  Correction is required.  Examiner suggests “wherein the folding part is configured to cover one area of the seat pad of the seat”.
Similarly, claim 1 further recites “wherein the pair of sleeves cover and protect the wearer's arms or are bound to the back support of the seat”.  This limitation is indefinite for the same reasons as above.  Correction is required.  Examiner suggests are configured to cover and protect the wearer's arms or are configured to be bound to the back support of the seat”.
Similarly, claim 1 further recites “wherein the fastening units fasten the pair of sleeves bound to the back support of the seat”.  This limitation is indefinite for the same reasons as above.  Also, the term “fasten” would be more accurately described in a functional manner, such as “configured to fasten”.  Correction is required.  Examiner suggests “wherein the fastening units are configured to fasten the pair of sleeves that are configured to be bound to the back support of the seat”.
Regarding claim 2, Applicant recites the trademark/trade name “Velcro fastener”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook-and-loop fastener and, accordingly, the identification/description is indefinite.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  See MPEP 2173.05(u).
Further regarding claim 2, Applicant recites “wherein the fastening units are any one of female and male hooks, a Velcro fastener, a double-sided tape, a snap button, and a zipper”, which appears to be a Markush-type listing, but is not in the correct format.  Correction is required.  Examiner suggests “wherein the fastening units are each selected from the group consisting of: female and male hooks, a hook-and-loop fastener, a double-sided tape, a snap button, and a zipper”.
Regarding claim 3, Applicant recites “wherein the pair of sleeves have pockets formed thereon, in which the fastening units are received”.  First, it is unclear whether each of the sleeves in the pair of sleeves is being recited to have multiple “pockets”, or there is a single pocket on each of the sleeves, resulting in an overall pair of pockets (i.e. does each sleeve require multiple pockets (resulting in at least 4 pockets), or does each sleeve require one pocket (resulting in at least 2 pockets)?).  Second, the phrase “are received” reads as a method-of-use limitation (improper for a product claim), rather than a passive functional limitation (proper for a product claim). Correction is required.  Since the drawings appear to only show one pocket on each sleeve, the claim is being interpreted as “wherein each of the pair of sleeves has a pocket formed thereon, in which the fastening units can be received”.
Regarding claim 4, Applicant recites “an anti-slip pad provided on the folding part to bring the folding part into close contact with the seat pad of the seat to prevent slipping of the folding part on the seat pad of the seat”.  This limitation is unclear as it reads as a method-of-use limitation, which actively recites its structure in relation to external objects (i.e. the seat pad and the seat).  This is improper for a product claim.  Examiner suggests “an anti-slip pad provided on the folding part that is configured to bring the folding part into close contact with the seat pad of the seat and configured to prevent slipping of the folding part on the seat pad of the seat”.
An effort have been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 (and claims 2-4 at least due to dependency from independent claim 1), as best as can be understood, is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter for the following reasons:
Regarding claim 1, Applicant appears to claim parts of the human body, which is not directed to statutory subject matter (i.e. human per se).  For example, the claim recites “wherein the coat body covers and protects an upper body and a part of a lower body of a wearer”, which is actively reciting structure in relation to a user/person, rather than reciting that the structure is configured/adapted to be used in such a manner.  Correction is required.  For purposes of examination, the claim will be interpreted as “wherein the coat body is configured to cover and protect an upper body and a part of a lower body of a wearer”.
Further regarding claim 1, Applicant appears to claim parts of the human body by reciting “wherein the hood covers and protects the wearer's head”.  Correction is is configured to cover and protect the wearer's head”.
Further regarding claim 1, Applicant appears to claim parts of the human body by reciting “wherein the pair of sleeves cover and protect the wearer's arms”.  Correction is required.  For purposes of examination, the claim will be interpreted as “wherein the pair of sleeves are configured to cover and protect the wearer's arms”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2012/0311764) in view of Ost et al. (hereinafter “Ost”) (USPN 5,718,000).
Regarding independent claim 1, Warren discloses a combined seat cover and leisure coat (garment #100; Para. 0016 describes that its embodiments can include a jacket, which is a type of “leisure coat”; if the jacket is placed on top of a hypothetical wherein the coat body covers and protects an upper body and a part of a lower body of a wearer or covers a seat pad and a back support of a seat (the garment #100 is capable of covering and protecting a hypothetical upper body and a part of a hypothetical lower body of a hypothetical wearer and is likewise capable of covering a hypothetical seat pad and hypothetical back support of a hypothetical seat; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing language in the claim; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a hood (#110) extending from an upper portion of the back side of the coat body (Fig. 2; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the hood covers and protects the wearer's head or is mounted on a headrest of the seat (the hood is capable of covering and protecting the hypothetical wearer’s head and is capable of being mounted on a part (protective flap #118 is configured to fold upwards (Paras. 0005-0006)) provided on a lower portion of the back side of the coat body so as to be foldable (Para. 0022; Fig. 2 illustrates the flap #118 is attached to a lower portion of the back side of the garment), wherein the folding part covers one area of the seat pad of the seat (the flap is capable of covering an arbitrary area of the hypothetical seat pad of the hypothetical seat; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); a pair of sleeves connected to the coat body (sleeves #108; Figs. 1-2), wherein the pair of sleeves cover and protect the wearer's arms or are bound to the back support of the seat (the sleeves #108 are capable of covering and protecting the hypothetical wearer’s arms and are capable of being bound to the hypothetical back support of the hypothetical seat); and fastening units provided on the pair of sleeves (sleeves can be provided with fasteners to close the ends of the sleeves closest to the wearer’s hands (Para. 0020)), wherein the fastening units fasten the pair of sleeves bound to the back support of the seat (fastener examples are provided, such as snaps, hook-and-loop fasteners, clasps, magnets, buttons (Para. 0020), all of which have complementary units on each cuff ends of the sleeves, as noted above; therefore, in the example of hook-and-loop material, the hook component on one sleeve is at least capable of being fastened to the loop component of the other sleeve, which renders the sleeves’ fastening units to be capable of fastening 
Ost teaches an outer jacket (#300) with a rear-mounted drop-down flap (apron #385) that includes a front panel (#315) and a rear panel (#320).
Warren and Ost teach analogous inventions in the field of jackets with drop-down flaps.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the jacket of Warren from distinct panels joined to one another, as taught by Ost, for a variety of potential reasons, including (but not limited to) allowing the rear panel to be designed with a different type of fabric than the front panel, resulting in greater variety for the aesthetic appearance of the overall garment, and further since the concept of forming a jacket from distinct front and back panels is very well-known in the art.
Regarding claim 2, the modified garment of Warren (i.e. Warren in view of Ost, as explained with respect to claim 1 above) is disclosed such that the fastening units are any one of female and male hooks, a Velcro fastener, a double-sided tape, a snap button, and a zipper (as noted above, Warren teaches that hook-and-loop fasteners (i.e. VELCRO®), snaps, and zippers could be used on the sleeves (Para. 0020 of Warren)).
Claim 3, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ost as applied to claim 1 above, and further in view of Blauer et al. (hereinafter “Blauer”) (USPN 6,336,221).
Regarding claim 3, the modified garment of Warren (i.e. Warren in view of Ost, as explained with respect to claim 1 above) teaches all the limitations of claim 1, as set forth above, but is silent to the pair of sleeves having pockets formed thereon, in which the fastening units are received (Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention, as it is only directed to an intended use/function of the garment’s structure).
Blauer teaches a jacket (#30) with sleeves (#38/40), the sleeves having respective pockets thereon (pockets are defined by upper patches #74/76, which are attached to the sleeve with seams #39/41; the pockets are designed to be closable with zippers #53/55 or other closures to permit the user to secure storage of gloves, eyewear, medicines or other items within the pockets (Col. 2, Line 66 through Col. 3, Line 10 of Blauer)).
Modified Warren and Blauer teach analogous inventions in the field of jackets with sleeves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the upper sleeve pockets of Blauer to the sleeves of Warren in order to add additional storage for the user to securely store personal belongings, such as gloves, eyewear, medicines or other items, as taught by Blauer (Col. 3, Lines 8-10 of Blauer), as noted above.  As a result of the modification, the sleeves contain pockets formed thereon, wherein the pockets are at least capable of having the cuff-end fasteners received therein, if the .
Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Warren in view of Ost as applied to claim 1 above, and further in view of Biller (US 2014/0366239).
Regarding claim 4, the modified garment of Warren (i.e. Warren in view of Ost, as explained with respect to claim 1 above) teaches all the limitations of claim 1, as set forth above, and teaches that the protective flap #118 can include a waterproof material layer (Paras. 0021 and 0024) but is silent to specific examples of what the waterproof material is, and is therefore silent to the garment further comprising: an anti-slip pad provided on the folding part to bring the folding part into close contact with the seat pad of the seat to prevent slipping of the folding part on the seat pad of the seat (Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention, as it is only directed to an intended use/function of the garment’s structure).
Biller teaches a garment that includes a jacket portion and a lower part (skirt member #24; Fig. 1 of Biller) that can have a shell material that can include a non-slip, rubber-coated, waterproof, reinforcing material, such as polyethylene tarpaulin that can provide added grip in the area that is to be in contact with the ground when the wearer is standing or sitting in the garment (Para. 0033 of Biller).
Modified Warren and Biller teach analogous inventions in the field of jackets with lower extensions.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the non-slip, .
Claims 1-3, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ost in view of Blauer.
Regarding independent claim 1, Ost discloses a combined seat cover and leisure coat (outer jacket #300 is a type of coat and is capable of covering a hypothetical seat (Figs. 6-8 of Ost); if the jacket is placed on top of a hypothetical seat, then the jacket can perform the intended use of being a “seat cover”; Examiner notes that the terms “seat” cover and “leisure” coat are statements of intended use that do not further structurally define the claimed invention in any patentable sense, absent further distinguishing structural limitations recited in the claim) comprising: a coat body (see Figs 6-8, which show that the jacket #300 has an overall coat body) including a front panel (#315) and a back panel (#320), wherein the coat body covers and protects an upper body and a part of a lower body of a wearer or covers a seat pad and a back support of a seat (the jacket #300 is capable of covering and protecting a hypothetical upper body and a part of a hypothetical lower body of a hypothetical wearer and is likewise capable of covering a hypothetical seat pad and hypothetical back support of a hypothetical seat; Examiner notes that the emphasized/italicized language does not portion of the back panel of the coat body (see Figs. 6 and 7, which illustrate the hood #350 to extend from an arbitrary upper portion of the back panel #320), wherein the hood covers and protects the wearer's head or is mounted on a headrest of the seat (the hood is capable of covering and protecting the hypothetical wearer’s head and is capable of being mounted on a hypothetical headrest of the hypothetical seat; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense, absent further distinguishing language in the claim); a folding part (apron #385 is a part that is capable of being folded about its connection to the bottom edge of the back panel #320 (Col. 6, Lines 23-30 of Ost)) provided on a lower portion of the back panel of the coat body so as to be foldable (Col. 6, Lines 23-30; hook-and-loop fastening mechanisms provide at least some capability for items that utilize them to be folded with respect to one another), wherein the folding part covers one area of the seat pad of the seat (the apron #385 is capable of covering an arbitrary area of the hypothetical seat pad of the hypothetical seat; Examiner notes that the term "area" is very broad and merely means "a section, portion, or part". (Defn. No. 3 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); a pair of sleeves connected to the coat body (sleeves #325/326), wherein the pair of sleeves cover and protect the wearer's arms or are bound to the back support of the seat (the sleeves are capable of covering and protecting the hypothetical wearer’s arms and are capable of being bound to the hypothetical back support of the hypothetical seat). Ost appears to illustrate fastening units provided on the pair of sleeves (“adjustable cuffs” #370/371 appear to have a type of hook-and-loop fastener), but does not describe these features anywhere in the disclosure, and it cannot be definitely determined whether the adjustable cuffs include respective fastening units. Therefore, Ost is silent to fastening units being provided on the pair of sleeves, wherein the fastening units fasten the pair of sleeves bound to the back support of the seat.
Blauer teaches a jacket (#30) with sleeves (#38/40), the sleeves having respective pockets thereon (pockets are defined by upper patches #74/76, which are attached to the sleeve with seams #39/41; the pockets are designed to be closable with zippers #53/55 or other closures to permit the user to secure storage of gloves, eyewear, medicines or other items within the pockets (Col. 2, Line 66 through Col. 3, Line 10 of Blauer)) and the sleeves also including respective cuffs that include an adjustable hook-and-loop elasticized cuff (Col. 4, Lines 15-16 of Blauer).
Ost and Blauer teach analogous inventions in the field of jackets with adjustable cuffs.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the hook-and-loop elasticized adjustable cuff (taught by Blauer) as the adjustable cuff of choice for the adjustable cuffs of Ost in order to provide a cuff that can be adjustably fitted to the specific size of the hypothetical wearer’s wrist, depending on degree of overlap between the hook component and the loop component, as is well-known in the art with respect to 
Regarding claim 2, the modified garment of Ost (i.e. Ost in view of Blauer, as explained above with respect to independent claim 1) is disclosed such that the fastening units are any one of female and male hooks, a Velcro fastener, a double-sided tape, a snap button, and a zipper (hook-and-loop fasteners are used, as explained above (i.e. VELCRO®)).
Regarding claim 3, the modified garment of Ost (i.e. Ost in view of Blauer, as explained above with respect to independent claim 1) is disclosed such that the pair of sleeves have pockets formed thereon (#360/361 are pockets on each respective sleeve #325/326), in which the fastening units are received (the pockets are at least capable of having the cuff-end hook-and-loop fasteners received therein, if the respective sleeves are folded in a manner wherein the cuff ends (with the “fastening units”) are inserted into their respective pockets; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense).
Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ost in view of Blauer as applied to claim 1 above, and further in view of Fernandez (US 2017/0224118).
to bring the folding part into close contact with the seat pad of the seat to prevent slipping of the folding part on the seat pad of the seat (Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention, as it is only directed to an intended use/function of the garment’s structure).
Fernandez teaches a portable seat cushion that includes a bottom surface #26 (configured to rest against an existing seat) that may include one or more non-slip friction pads “to increase friction and gripping between the bottom surface #26 and any surface the bottom surface #26 contacts in order to allow the seat cushion #20 to be non-slip when the bottom surface #26 comes in contact with a seat, ground surface or other surface upon which the seat cushion #20 rests” (Para. 0041 of Fernandez).
Modified Ost and Fernandez teach analogous inventions that involve devices disclosed to be intended to be sat upon by a user, the device being placed between the user and the seat surface (as cited above with Fernandez; Ost teaches that the apron allows the user to sit safely and/or drily on wet and/or cold benches and other like areas (Col. 6, Lines 19-21 of Ost)).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the one or more non-slip friction pads of Fernandez to the bottom surface of Ost’s apron in order to increase the friction and gripping between the apron and the seat surface in use, as taught by Fernandez.  As a result of the modification, the modified garment of to bring the folding part into close contact with the seat pad of the seat to prevent slipping of the folding part on the seat pad of the seat (the apron, with the added non-slip friction pads, would be capable of performing this function against a hypothetical seat’s seat pad).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Janzow (USPN 1,403,030) - hooded garment with foldable drop-down flap attached to rear section, with fasteners on the sleeve ends
Hock (DE 3,409,889 A1) - hooded garment with foldable drop-down flap attached to rear section
Weaver (USPN 4,575,876) - hooded garment with foldable drop-down flap attached to rear section
Armstrong (USPN 5,560,043) - hooded garment with foldable drop-down flap attached to rear section
Poore et al. (US 2012/0260394) - hooded garment with foldable drop-down flap attached to rear section
Harbert (US 2017/0251736) - hooded garment with foldable drop-down flap attached to rear section
Warren (US 2017/0318878) - hooded garment with foldable drop-down flap attached to rear section
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732